Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 1/19/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because each group would have to be considered and searched separately, thereby impose a serious burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
Note that the citation by applicant of a large number of prior art references, without pointing out how each reference is material to the examination of the application, can act to obscure any pertinent information by burying the information in a mass of document, rather than to clearly bring the information to the examiner’s attention.  Note Lam, Inc. V. Johns-Manville Corporation, et al., 206 USPQ 450, (D, Col. 1979) wherein the court stated: “Absolute good faith is required of patent applicants, but there is no requirement that overworked patent examiners be burdened with the study of material a reasonable man would think was neither relevant nor material.”  Further, note MPEP 2004 (Aids to Compliance With Duty of Disclosure) which states: 
13. It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought Penn Yan Boats, Inc. v Sea Lark Boats, Inc., 359 F. Supp 984, 175 USPQ 260 (S.D. Fla, 1972), aff’d, 479 F.2nd 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S 874 (1974).  But cf. Molins PLC v. Textron, Inc. 48 F.3d 1172, 33 USQO2d 1823 (Fed. Cir. 1995).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a brush product”, and the claim also recites “particular a toothbrush” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Similarly, claims 8-12 and 15-17 recite the broad recitation and also recite the narrower range/limitations. For 
Claim 8 recites the limitation "the puck bundles" in line 2, claim 9 recites the limitation “the mini bundles” in line 2, claim 10 recites the limitation “the grid bundles” in line 2, claim 11 recites the limitation “the long bundles” in line 2, claim 12 recites the limitation “the conventional bundles” in line 2.  There is insufficient antecedent basis for these limitations in the claims. Claims 8-12 should depend on claim 4 to have proper antecedent basis.
Claims 7 and 13 are considered indefinite because of the multiple “and/or” terms. The alternative claimed limitations “and/or” in the claims render the claims indefinite because it is unclear whether the limitations following the phase are part of the claimed invention or to be included or excluded and render the claims indefinite because of multiple plausible interpretations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luchino et al (US Pub 2002/0004964).  

With regards to claim 2, in the central carrier region the cleaning element of a group of cleaning elements are arranged substantially symmetrically, in the upper carrier region the cleaning element of a group of cleaning elements are arranged above the transverse axis of the bristle carrier, in the lower carrier region the cleaning elements of a group of cleaning elements arranged below the transverse axis of the bristle carrier, in the right-hand carrier region the cleaning elements of a group of cleaning elements are arranged to the right of the longitudinal axis of the bristle carrier and in the left-hand carrier region the cleaning elements are arranged to the left of the longitudinal axis of the bristle carrier.
With regards to claim 3, the bristle field is formed by two, three, four, five or six different groups of cleaning elements.
With regards to claim 6, one or multiple of the groups of cleaning elements can be arranged in each of the carrier regions (note Fig. 9 and 9A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luchino et al (US Pub 2002/0004964). Luchino et al discloses the claimed invention except for different materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the above materials, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.                                                                                                                                                                                                       Claim(s) 8-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luchino et al (US Pub 2002/0004964). Luchino et al discloses the claimed invention except for the ranges.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the above ranges, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723